ORDER

PER CURIAM.
Teresa Rottler (formerly Teresa Holstein) (“Mother”) appeals from the judgment of the trial court modifying a decree of dissolution of her marriage to Thomas Holstein (“Father”). The parties have joint physical and legal custody of the two children born of the marriage, with each parent having alternating weeks of custody. Mother argues on appeal that the trial court erred (1) in denying her motion to modify which sought an increase in child support, and (2) in partially sustaining Father’s cross-motion to modify by granting Father’s request that he be allowed to provide all after-school work-related child care for the children.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence, is not against the weight of evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).